Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-20 are currently pending, and, for the reasons disclosed below, are hereby allowed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are as follows:
“a data reception module” in Claims 6-10;
“an observation module” in Claims 6-10;
“a predict module” in Claims 6-10;
“an inference engine” in Claims 6-10;
“a clinical trajectory interpreter module” in Claims 6-10; and
“a display module” in Claims 6-10;
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding subject matter eligibility under 35 U.S.C. 101, the present invention is not directed towards an abstract idea because, similar to the invention of McRO, the present invention enables the automation of a computer function that was previously not capable of being automated – specifically, the direct measurement/calculation of the hidden internal state variable, for example oxygen delivery (DO2), as disclosed by (9) in the affidavit filed in the parent case (14/727696) on January 9, 2017.  Furthermore, the system achieves the improvement in the accuracy of the calculations of patient internal state variables and a better estimate of the patient state, e.g. see paragraphs [0109] and [0116] of the present Specification and (9) of the affidavit filed January 9, 2017.  Hence, like McRO, the present invention results in the improvement in computer-related technology (i.e. enabling computers to automatically determine DO2, which was previously not capable of being directly measured) through the use of specific rules (i.e. the claimed mathematical operations).  Additionally, even assuming, arguendo, that the current invention were directed towards an abstract idea, the current invention recites significantly more than the abstract idea, similar to Bascom, in that the present invention represents a non-conventional, non-generic arrangement (i.e. configuring the processor to perform the claimed operations on the data) of known conventional pieces (i.e. the computer and sensor structures).
Freeman (Pub. No. US 2010/0324437) teaches a system comprising physiological monitors that obtain a patient’s physiological parameters, for example heart rate and blood oxygen parameters, and further applying inferential statistics, particularly Bayesian inference to determine the probability of a patient state, for example a “stable,” “irreversible shock,” or “reversible shock” state, e.g. see paragraphs [0074], [0078], and [0085].  However, Freeman does not teach transforming the patient’s physiological parameters into a hidden internal state variable that is not directly measurable by the system.  Furthermore, Freeman does not teach determining conditional likelihood kernel, or predicting a current probability density function using posterior estimated probability density functions at previous times.  Additionally, Freeman does not teach continuously displaying the determined hidden internal state variable.
Karlov (Pub. No. US 2003/0065535) teaches a system that utilizes a Discrete Bayesian Approach (DBA) in generating probability-based predictions for the patient, e.g. see paragraph [0064], and calculates conditional probability density functions at various times to identify patient trends, e.g. see paragraphs [0074] and [0105]-[0108].  However, Karlov does not teach transforming patient parameters into hidden internal state variables that are not directly measurable by the system.  Additionally, Karlov does not teach continuously displaying the determined hidden internal state variable.
Rose (“A Dynamic Bayesian Network for Handling Uncertainty in a Decision Support System Adapted to the Monitoring of Patients Treated by Hemodialysis,” 2005) teaches utilizing Bayesian and Dynamic Bayesian networks to diagnose patient conditions, e.g. see “Introduction” and “Bayesian Networks” sections.  The system also teaches representing the relationships between observed and hidden variables in a probabilistic way which is well adapted to uncertainty inherent to medical questions, e.g. see “A belief network model for dry weight adjustment monitoring” section.  However, Rose does not teach transforming patient parameters into hidden internal state variables that are not directly measurable by the system.  Furthermore, Rose does not teach continuously displaying the determined hidden internal state variable.  Additionally, Rose teaches conditional probabilities for a patient diagnosis, e.g. see “Interpretation of a posteriori probabilities” section, but does not teach predicting the possible patient state based on the posterior estimated probability density functions at previous times.
Pav (WO 2008/036212A2) teaches a system for estimating a patient’s blood oxygen saturation, wherein the system predicts patient values, for example SpO2, at a future time, utilizing a Gausian probability density function, e.g. see paragraph [0031].  Furthermore, the system utilizes Viterbi’s algorithm to determine hidden parameters from observable parameters, e.g. see paragraphs [0026] and [0036].  However, Pav does not teach utilizing the SpO2 value to subsequently obtain the hidden parameter, but rather teaches utilizing the aforementioned mechanisms to estimate SpO2 itself.  Furthermore, Pav does not teach generating a predicted probability density function using posterior estimated probability density functions for previous times, or generating a posterior predicted probability density function at a current time based on the conditional likelihood kernel and predicted probability density function, and further does not teach continuously displaying a determined hidden internal state variable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686